             Case 1:18-vv-00577-UNJ Document 48 Filed 10/21/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0577V
                                       Filed: July 12, 2019
                                         UNPUBLISHED


    LAURA M. FORCELLA SPIERING,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                         Respondent.


Richard H. Moeller, Moore, Heffernan, et al., Sioux City, IA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On April 20, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he received an influenza (“flu”) vaccination on November
2, 2016, and subsequently suffered a shoulder injury as a result of the flu vaccination
(“SIRVA”). Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On July 12, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injury On June 28, 2019, respondent filed a combined
Rule 4 report/proffer on award of compensation (“Rule 4/Proffer”) indicating petitioner
should be awarded $141,975.85 (comprised of $135,000.00 for pain and suffering,
$4,536.87 for past lost earnings, and $2,438.98 for unreimbursable expenses). Rule
4/Proffer at 5. In the Rule 4/Proffer, respondent represented that petitioner agrees with
1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
           Case 1:18-vv-00577-UNJ Document 48 Filed 10/21/19 Page 2 of 2



the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Rule 4/Proffer.

       Pursuant to the terms stated in the Rule 4/Proffer, the undersigned awards
petitioner a lump sum payment of $141,975.85 (comprised of $135,000.00 for pain
and suffering, $4,536.87 for past lost earnings, and $2,438.98 for unreimbursable
expenses) in the form of a check payable to petitioner, Laura M. Forcella Spiering.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
